Citation Nr: 9917658	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  
2. Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from July 1952 to June 1954 
and from October 1958 to October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his service 
connection claim has been obtained by the M&ROC.  
2. The veteran's right ear hearing loss disability had its 
onset in active service.  

CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's service connection 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the veteran has 
complained of right ear hearing loss that he alleges began in 
service, he is competent to state that he has had decreased 
hearing in the right ear since that time, and he has a 
current diagnosis of right ear hearing loss.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board is satisfied that 
relevant evidence has been developed to the extent possible, 
and there is adequate evidence for an equitable disposition 
of the veteran's appeal.  

According to 38 U.S.C.A. § 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385.  

At his January 1952 preinduction examination for his first 
period of service, the veteran was found to have 15/15 
hearing in both ears, and at his June 1954 separation 
examination for his first period of service, on whispered and 
spoken voice testing, he had 15/15 hearing in both ears.  
Available service medical records do not include the report 
of an entrance examination for the veteran's second period of 
service, which began in 1958.  At a periodical medical 
examination in October 1970, audiometer readings for the 
right ear were 15, 5, 15 and 35 decibels at 500, 1,000, 2,000 
and 4,000 Hertz, respectively.  For the left ear, the 
readings were 15, 15, 15 and 35 decibels at the same 
frequencies.  At an annual examination in August 1973, on 
whispered and spoken voice testing, the examiner reported 
15/15 hearing in both ears.  At the veteran's retirement 
physical examination in October 1976, audiometer readings for 
the right ear were 15, 5, 5 and 25 decibels at 500, 1,000, 
2,000 and 4,000 Hertz, respectively.  For the left ear, the 
readings were 15, 5, 15 and 40 decibels at the same 
frequencies.  

The veteran's original claim for service connection for 
bilateral hearing loss was received at the M&ROC in December 
1996.  He contends that his hearing loss began in service and 
he has attributed it to noise exposure, including heavy 
artillery fire, over his many years of active service.  The 
M&ROC has been unable to obtain post-service military and 
private treatment and evaluation records identified by the 
veteran.  At a VA examination in September 1997, the veteran 
gave a history of a gradual decrease in hearing over the past 
"several years."  The audiologist noted that the veteran 
had a history of military noise exposure, primarily form 
heavy artillery.  On examination, air conduction thresholds 
for the right ear were 15, 25, 25, 45 and 35 decibels for 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  For the left ear, air conduction thresholds 
were 10, 50, 50, 50 and 45 decibels for the same frequencies.  
Maryland CNC speech recognition scores were 88 percent for 
the right ear and 84 percent for the left ear.  The diagnosis 
was bilateral asymmetrical sensorineural hearing loss.  

The Board notes that the M&ROC granted service connection for 
left ear hearing loss based on the results of the veteran's 
October 1976 retirement examination showing that left ear 
hearing loss at that time met the criteria of disability 
under 38 C.F.R. § 3.385. Relative to a service connection 
claim for hearing loss, the veteran is not, however, required 
to show that he met the criteria of 38 C.F.R. § 3.385 at 
separation if he has a hearing loss otherwise shown to have 
begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  In this regard, the Board notes that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et al. 
Eds., at 110-11 (1988)).  Relative to the veteran's right 
ear, the 25 decibel reading at 4000 Hertz at the October 1976 
retirement examination shows that the veteran had some degree 
of right ear hearing loss at that time.  In the absence of 
the report of an entrance examination for the veteran's 
second period of service, he is presumed to have been in 
sound condition when he re-entered service in October 1958.  
38 C.F.R. § 3.304 (1998).  

In summary, the evidence shows right ear hearing loss in 
service and that the veteran has reported gradually 
increasing and continuing problems with his hearing since 
service.  There is medical evidence that shows the veteran's 
right ear hearing loss meets currently meets the criteria of 
38 C.F.R. § 3.385, and the examiner at the recent VA 
examination did not find the veteran's current right ear 
hearing loss inconsistent with the veteran's history.  In the 
absence of evidence to the contrary, the Board finds that the 
veteran's right ear hearing loss had its onset in service, 
and, resolving all reasonable doubt in favor of the veteran, 
concludes that service connection for right ear hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.  

ORDER

Service connection for right ear hearing loss is granted.  

REMAND

In its June 1997 rating decision, the M&ROC granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating.  The veteran appealed the rating, and 
the issue of entitlement to an initial compensable rating for 
left ear hearing loss is before the Board.  The grant of 
service connection for right ear hearing loss in the decision 
above raises the inextricably intertwined issue of the rating 
to be assigned for the veteran's bilateral hearing loss.  The 
Board will return the case to the M&ROC for consideration of 
this matter and defers any remaining issue concerning the 
initial rating for left ear hearing loss.  

Relative to a service connection claim for hearing loss, the 
veteran is not, however, required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this 
regard, the Board notes that the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al. Eds., at 110-11 
(1988)).
Accordingly, the case is REMANDED to the M&ROC for the 
following actions:  

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, the 
M&ROC should make all reasonable 
efforts to obtain copies of all 
indicated records that are not already 
of record and associate them with the 
claims file.
2. The M&ROC should effectuate the grant 
of service connection for right ear 
hearing loss and assign an appropriate 
rating for the veteran's bilateral 
hearing loss.  The M&ROC should 
consider the effect, if any, of the 
revisions to the VA Schedule for 
Rating Disabilities pertaining to the 
hearing loss.  See 64 Fed. Reg. 
25,202-25,210 (1999) (to be codified 
at 38 C.F.R. §§ 4.85, 4.86, 4.87). 
3. Thereafter, the RO should schedule the 
veteran for a VA audiology examination 
to determine the current extent and 
severity of the service-connected 
bilateral hearing loss.  All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify 
the limitation of activity imposed by 
the disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of disability upon his ordinary 
activity.

4. 	After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The veteran need take no further action unless otherwise 
informed by the M&ROC, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

